                Case 18-19151-LMI        Doc 32      Filed 11/08/18     Page 1 of 6



                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION
                                 www.flsb.uscourts.gov


In re:
 RODICA A. BONCIOAGA,                                Case No. 18-19151-LMI
                                                     Chapter 7
       Debtor.
 _______________________/

                TRUSTEE’S EX PARTE MOTION TO (1) EMPLOY REAL
              ESTATE BROKER AND (2) APPROVE LISTING AGREEMENT

         MARCIA DUNN, as Chapter 7 Trustee (“Trustee”) of the bankruptcy estate of RODICA

A. BONCIOAGA (the “Estate”), by and through undersigned counsel and pursuant to 11 U.S.C.

§§ 327(a) and 363, Fed.R.Bankr.P. 2014 and Local Rule 9013-1(C)(4), respectfully requests the

Court enter an ex parte Order: (1) approving the retention of Mike Trainor and Realty ONE Group

as real estate broker for the Trustee, to provide certain real estate brokerage services in this case,

as more fully set forth below; (2) approving the listing agreement and authorizing the Trustee to

enter into a listing agreement with the broker; and states:

                                             BACKGROUND

         1.     On July 30, 2018 (the “Petition Date”), RODICA A. BONCIOAGA (the “Debtor”),

commenced the instant bankruptcy case with the filing of a voluntary petition under Chapter 7,

Title 11 of the United States Bankruptcy Code.

         2.     Marcia T. Dunn is the duly appointed Chapter 7 Trustee of the Debtor’s bankruptcy

estate (the “Estate”).

         3.     On August 30, 2018, the Debtor’s §341 Meeting of Creditors was held and

concluded.
               Case 18-19151-LMI         Doc 32    Filed 11/08/18     Page 2 of 6



                                         The Real Property

       4.      The Debtor’s filed Schedule “A/B” [D.E. 12] lists ownership interest in a real

property, located at 2620 Huntington Road, Sacramento, CA 95864 (the “Real Property”), more

particularly described as follows:

   PARCEL NO. 1:
   THE WEST 77 FEET OF THE EAST 167 FEET OF LOT 1, OF SIERRA OAKS
   VISTA UNIT NO. 2, A RE-SUBDIVISION OF LOTS 33, 34 AND 35 AND
   PORTIONS OF LOTS 36, 37 AND 38 OF OAK FIELD SACRAMENTO COUNTY,
   CALIFORNIA, ACCORDING TO THE OFFICIAL PLAT THEREOF, FILED IN
   THE OFFICE OF THE RECORDER OF SACRAMENTO COUNTY,
   CALIFORNIA, ON JANUARY 24, 1938 IN BOOK 20 OF MAPS, MAP NO. 40;
   SAID MEASUREMENTS BEING AT RIGHT ANGLES TO THE EAST LINE OF
   SAID LOT 1.

   PARCEL NO. 2:
   ALL THAT PORTION OF LOT 1 OF SIERRA OAKS VISTA UNIT NO. 2, A RE-
   SUBDIVISION OF LOTS 33, 34 AND 35 AND PORTIONS OF LOTS 36, 37 AND
   38 OF OAK FIELD SACRAMENTO COUNTY, CALIFORNIA, ACCORDING TO
   THE OFFICIAL PLAT THEREOF, FILED IN THE OFFICE OF THE
   RECORDER OF SACRAMENTO COUNTY, CALIFORNIA, ON JANUARY 24,
   1938 IN BOOK 20 OF MAPS, MAP NO. 40, DESCRIBED AS FOLLOWS:
   BEGINNING AT A POINT ON THE NORTHERLY BOUNDARY OF LOT 1,
   SAID POINT BEARING NORTH 80 DEGREE 11’30" WEST, A DISTANCE OF
   240.00 FEET TO A POINT ON THE SOUTHERLY BOUNDARY OF LOT 1;
   THENCE SOUTH 80 DEGREE 11’30" EAST ALONG SOUTHERLY
   BOUNDARY A DISTANCE OF 23.00 FEET TO A POINT, THENCE NORTH 9
   DEGREE 48’30” EAST, A DISTANCE OF 240.00 FEET TO A POINT ON THE
   NORTHERLY BOUNDARY OF LOT; THENCE NORTH 80 DEGREE 11’30”
   WEST ALONG THE NORTHERLY BOUNDARY A DISTANCE OF 23.00 FEET
   TO THE POINT OF BEGINNING.

   Parcel No.: 293-0012-002-0000

       5.      The Real Property is owned jointly with Debtor’s non-filing spouse Dorel Mitrut,

       6.      Debtor’s Schedule C [D.E. 12] does not claim the Real Property as homestead or

otherwise exempt. Therefore, the Debtor’s one-half interest in the Real Property is property of the

Estate pursuant to 11 U.S.C. § 541(a).

       7.      Debtor’s Schedule D [D.E. 12] indicates that the Real Property is encumbered by a

mortgage lien in favor of a Central Valley Community Bank (the “Secured Lender”), with an


                                            Page 2 of 6
                Case 18-19151-LMI        Doc 32     Filed 11/08/18      Page 3 of 6



unpaid balance of $1,672,687.59, as of the Petition Date.

        8.      Upon information and belief, the Trustee believes there is equity in the Real

Property to realize from a sale of the Real Property.

        9.      As such, it is necessary for the Trustee to employ a licensed real estate broker with

the requisite real estate brokerage experience to handle the Trustee’s marketing efforts.

                    The Trustee’s Efforts to Market and Sell the Real Property

        10.     In order to be able to effectively market and sell the Real Property for the highest

possible price, the Trustee seeks to employ Mike Trainor and Realty ONE Group, with an office

located at 1150 Sunset Blvd., Suite 150, Rocklin, California 95765, as real estate broker and agent

(collectively the “Broker”). The Trustee has conferred with the Broker, who has the ability and

experience to represent the Trustee.

        11.     The Trustee believes that the employment of Mike Trainor and Realty ONE Group

as the Broker and listing real estate agent for purposes of marketing and selling the Real Property

is in the best interest of the Estate.

        12.     Realty ONE Group, with Mike Trainor as the licensed real estate agent, has agreed

to market and show the Real Property to prospective purchasers and otherwise represent the Estate

as seller in connection with the sale of the Real Property.

        13.     The professional services to be rendered are summarized as follows:

                a. Analyze and determine the market value of the Real Property;

                b. Advertise and show the Real Property to potential buyers;

                c. Sell and assist with the closing of the sale of the Real Property.

        14.     The Broker is a disinterested party who does not hold any adverse interest to the

Estate, as required by 11 U.S.C. § 101(14), as set forth in the Affidavit attached hereto as Exhibit




                                             Page 3 of 6
                Case 18-19151-LMI          Doc 32     Filed 11/08/18      Page 4 of 6



“A.”

       15.      Attached to this Motion as Exhibit “B” is a copy of the proposed listing agreement

between the Trustee and the Broker as agent (the “Listing Agreement”), subject to the Court’s

approval, the principal terms of which provide that: (i) Broker shall receive a commission fee in

the amount of six percent (6%) of the total purchase price of the Real Property to be paid at closing,

with the Broker agreeing to share such commission with any cooperating buyer’s broker, if

applicable; (ii) the Trustee will be selling the Real Property as is, where is, and subject to all liens

an encumbrances except for real estate taxes and other debts usually paid at closing; and (iii) the

contract for sale and all expenses to be paid in accordance with the sale is subject to approval by

the Bankruptcy Court. Further, the Broker may enter into a separate agreement with other brokers

to assist in the short sale process, if needed. No additional fee will be required.

       16.      The Trustee submits that a 6% commission rate is standard within the real estate

industry.

       17.      The Trustee further requests that the Court authorize the Trustee to enter into a

contract for the sale of the Real Property, which will be contingent upon further Court order.

       18.      This bankruptcy estate has limited resources however, substantial benefits will be

realized by this bankruptcy estate should the sale of the Real Property prove successful.

Accordingly, the Trustee seeks this Court’s approval to allow Broker to be compensated on a

commission basis as outlined above.

       19.      The duties to be performed by Broker will not be duplicative of any duties being

performed by other estate professionals.

       20.      Upon procuring a contract for the sale of the Real Property, the Trustee will file a

motion, pursuant to 11 U.S.C. § 363 and Fed.R.Bank.P. 6004, for the approval of the sale of the




                                              Page 4 of 6
               Case 18-19151-LMI         Doc 32     Filed 11/08/18      Page 5 of 6



Real Property and payment of the Broker’s (and any participating broker’s) commission(s).

       21.     In the event that the marketing period is not sufficient for finding a purchaser, the

Trustee may request additional time for the marketing period, subject to Court approval.

       22.     Approving the process set forth above would be in the best interest of the Estate

and would allow the Trustee to liquidate and monetize the Real Property for the benefit of

unsecured creditors.

       WHEREFORE, for the reasons set forth herein, Marcia Dunn, as Chapter 7 Trustee,

respectfully requests that the Court enter an Order in the form attached hereto as Exhibit “C”: (a)

approving the retention of Mike Trainor and Realty ONE Group as listing real estate agent and

Broker for the Trustee; (b) authorizing the Trustee to enter into the Listing Agreement with the

Broker, attached as Exhibit “B”; (c) authorizing the Trustee to enter into a contract for the sale of

the Real Property, subject to further Court approval; and (d) granting such other and further relief

as the Court deems just and proper.

       Dated: November 8, 2018                Respectfully Submitted,

                                              DUNN LAW, P.A.
                                              Counsel for Marcia T. Dunn, Trustee
                                              555 N.E. 15th Street
                                              Suite 934-A
                                              Miami, Florida 33132
                                              Tel: 786-433-3866
                                              Fax: 786-260-0269
                                              michael.dunn@dunnlawpa.com

                                              By: /s/ Michael P. Dunn    .
                                                  Michael P. Dunn, Esq.
                                                  Florida Bar No. 100705




                                             Page 5 of 6
               Case 18-19151-LMI       Doc 32     Filed 11/08/18    Page 6 of 6



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served by U.S.

First Class Mail on November 8, 2018, upon the following:

        Rodica Boncioaga, Debtor                 Mike Trainor, Proposed Real Estate Broker
        3000 NE 190 Street, #202                 Realty ONE Group
        Aventura, FL 33180-3182                  1150 Sunset Blvd., Suite 150
                                                 Rocklin, CA 95765

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served via Notice

of Electronic Filing (CM/ECF) on November 8, 2018, upon all registered users in this case.


                                            By: /s/ Michael P. Dunn
                                                Michael P. Dunn, Esq.
                                                Florida Bar No. 100705




                                           Page 6 of 6
